Citation Nr: 0512155	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  96-41 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1979 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that determination, the RO denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder.  The appellant disagreed and this appeal ensued.  

In May 2003, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman to 
conduct that hearing and to render a decision in this case.  
See 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDING OF FACT

The appellant has a current diagnosis of schizoaffective 
disorder that existed prior to service and underwent an 
increase in severity during service.  


CONCLUSION OF LAW

A psychiatric disorder was aggravated during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a psychiatric 
disorder he claims had its onset during his military service.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  A veteran 
who has 90 days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - such as 
a psychosis - that becomes manifest to a degree of 10 percent 
or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence includes a diagnosis of a psychiatric disorder.  
The record includes a variety of VA and private clinical and 
hospital records indicating diagnoses of schizoaffective 
disorder, as well as anxiety disorder, depression, and 
dysthymia.  VA examination in May 1994 diagnosed generalized 
anxiety disorder.  A December 1996 VA medical opinion 
diagnosed an anxiety disorder and a dysthymic disorder.  
VA examinations in January 2000 and in May 2004 diagnosed 
schizoaffective disorder.  These diagnoses satisfy the 
initial element of a service-connection claim.  

The service medical records reveal no diagnoses of complaints 
of a psychiatric nature on the September 1978 enlistment 
examination or on the January 1981 separation examination.  
Several records the appellant submitted, however, indicate 
the appellant had difficulty with anxiety during service.  An 
October 1980 evaluation, while the appellant was stationed 
overseas, diagnosed situational anxiety reaction and noted 
that the appellant had a maladjusted childhood due to mental 
illness in his family.  It was noted he was concerned about 
his own mental stability and about his mother's health.  He 
was excitable and anxious, and the psychologist preparing the 
report recommended to the appellant's commander that a 
transfer to the United States would be in the best interests 
of the appellant and the service.  A report of mental status 
evaluation indicated that an October 1980 mental hygiene 
service report assessed character-personality problem but 
clearly fit for duty.  A January 1981 report of a public 
health psychiatrist concurred with the recommendation of the 
service psychologist.  He further noted there was a 
possibility that intense stress might precipitate serious 
psychological problems in the appellant.  

In October 2003, the Board remanded the claim to the RO for a 
VA examination specifically to address whether there was a 
medical link between the current psychiatric disorder and the 
appellant's service.  No previous medical opinion had been 
rendered on this question.  The VA examination in May 2004 
indicated that the claims file was thoroughly reviewed and 
the appellant interviewed.  It is apparent from the 
examination report that the examiner reviewed the relevant 
medical evidence.  The examiner opined that the appellant's 
diagnosed schizophrenia actually existed prior to his entry 
into active service.  It was noted the appellant had 
functioned at a marginal level since early childhood, which 
continued during his service and thereafter.  Thus, it "is 
not likely that the veteran had the onset of this psychiatric 
disorder during his military service since his history 
verifies that the condition existed prior to his military 
service.  It is also apparent that a 'psychosis' was not 
present and disabling to a compensable degree within one year 
after the veteran's separation from service."  As this 
adverse opinion is the only medical opinion discussing the 
connection between the current schizoaffective disorder and 
the appellant's service, the preponderance of the evidence is 
against service connection for a psychiatric disorder on a 
direct basis.  

However, the VA opinion in May 2004 concluded the appellant's 
schizophrenia existed prior to service.  A preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2004).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(b) (2004).  

The appellant is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2004).  The enlistment examination in 
September 1978 indicated no psychiatric complaints or 
diagnoses at entrance into service, and thus the appellant is 
presumed sound at enlistment.  The service medical records 
include, however, indication of anxiety and other situational 
issues during service, and the appellant has consistently 
maintained, both to adjudicators and to medical 
professionals, that he had a family history of psychiatric 
difficulties and that he felt the onset of his psychiatric 
problems was in service.  The VA examiner in May 2004, in 
reviewing the claims file, concluded that the appellant had a 
pre-service psychiatric disorder.  As an informed medical 
opinion, this evidence comprises clear and unmistakable 
(obvious or manifest) evidence that a psychiatric disorder 
existed prior to service and rebuts the presumption of 
soundness.  

The question then becomes whether there was an increase in 
disability during such service that was not due to the 
natural progress of the disease.  There is no medical opinion 
on this question.  The VA examiner in May 2004 indicated the 
diagnosed schizoaffective disorder existed prior to service, 
though the examiner did not opine whether it underwent an 
increase in severity during service.  However, that 
conclusion appears likely, for the service medical records 
indicate the appellant had difficulty with anxiety during 
service, was transferred from overseas to the United States 
due to what was then termed situational anxiety reaction and 
character-personality problems, and a specific medical 
conclusion that intense stress (such as involved in service 
overseas) might precipitate serious psychological problems in 
the appellant.  These findings attest to a record of 
increased psychological and psychiatric symptoms during the 
appellant's service, symptoms which are not recorded as 
having been presented at such a level prior to service.  

Even without a specific medical opinion, it appears likely 
the appellant's pre-service psychiatric disorder therefore 
underwent an increase in symptomatology during service.  This 
increase in symptomatology therefore presumes an aggravation 
of the pre-service disorder, and there is no evidence in the 
record rebutting this presumption of aggravation.  In light 
of the evidence of record and based on this analysis, it is 
the determination of the Board that the evidence supports 
service connection for a psychiatric disorder on the basis of 
an aggravation of a pre-service disability.  

VA has an obligation to notify claimants of information and 
evidence necessary to substantiate the claim, and a duty to 
assist claimants in obtaining such information and evidence.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
The RO fully satisfied VA's duties of notice and assistance; 
sufficient evidence is of record to decide the claim.  No 
further assistance in developing the facts pertinent to the 
issues is required. If there were any deficiency of notice or 
assistance, it would not be prejudicial to the appellant, 
given the favorable nature of the Board's decision.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


